ORIGNAL                                                06/03/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 19-0616


                                        DA 19-0616


CHERYL HOLDEN RICE,                                                    JUN 0 3 2020
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
             Plaintiff and Appellant,                                State of Montana


      v.                                                             ORDER

JOHN KEELEY and JOAN KEELEY,

             Defendants and Appellees.


       Before this Court is self-represented Appellant Cheryl Holden Rice(Cheryl)and her
"Response and Objection to Motion to Enforce Settlement Agreement(Opposed)" where she
requests clarification and objects to the December 2019 appellate mediation. No response to
this motion has been filed.
       By way of background, on January 21, 2020, upon an unopposed motion, this Court
stayed this appeal pending the specific performance of the parties' settlement agreement
following mandatory appellate rnediation.
       Cheryl now requests that this Court consider other facts, statements, and photographic
evidence in her renewed motion for clarification. As this Court pointed out in last month's
Order, "any question of Cheryl's performance under the settlement agreement should be
before the Ravalli County District Court." Rice v. Keeley, No. DA 19-0616, Order, at 2
(Mont. May 1, 2020). While this Court has jurisdiction of this pending and stayed appeal,
this Court does not havejurisdiction ofany new issues or factual disclosures. Our role as an
appellate court is to review the record and finaljudgment on appeal. M.R. App.P.4(1)and
8(1). Pursuant to the Montana Rules of Appellate Procedure as well as Montana Rules of
Civil Procedure,there is no recognized rnotion for clarification. Cheryl's newly raised issues
concerning the settlement agreement would be before the District Court. The parties'
deadline for the next status report is June 30, 2020. Therefore, without reaching the merits,
      IT IS ORDERED that Cheryl's "Response and Objection to Motion to Enforce
Settlement Agreement(Opposed)" is DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Cheryl Holden Rice personally.
      DATED this3       day of June, 2020.
                                              For the Court,




                                                      Acting Chief Justice